Citation Nr: 1128095	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to a service connected disability.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1955 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, continued the previous denial of service connection for diabetes mellitus.  The RO in Oakland, California, currently retains jurisdiction of the Veteran's claim file.

The RO addressed the new and material evidence issue in the rating decision on appeal and found that the Veteran had not submitted new and material evidence.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for diabetes mellitus.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been recharacterized to comport to the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

In November 2010 the Board remanded the petition to reopen service connection for diabetes mellitus for additional development.  

The issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The RO denied entitlement to service connection for diabetes mellitus in May 2000 and June 2003 rating decisions.  The appellant received timely notice of the determinations, but did not appeal, and those denials are now final.

2.  Evidence received since the June 2003 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has been received since the June 2003 rating decision, and the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for diabetes mellitus has been considered with respect to VA's duties to notify and assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).







Analysis

The appellant seeks to reopen his claim of entitlement to service connection for diabetes mellitus.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Although in the previous denials VA did not consider whether service connection was warranted for diabetes mellitus on a secondary basis, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In May 2000 the RO denied service connection for diabetes mellitus on the basis that, although the evidence of record indicated that the Veteran had diabetes mellitus, it failed to show that Veteran's service treatment records (STRs) were positive for diabetes and there was no link between diabetes mellitus and service.  The Veteran did not appeal the May 2000 rating decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

In June 2003 the RO again denied service connection for diabetes mellitus on the basis that the evidence did not show that it was incurred in, or caused by, service.  The Veteran filed a timely notice of disagreement (NOD) regarding the June 2003 rating decision; however the Veteran did not file a timely substantive appeal regarding the issue of service connection for diabetes mellitus following the issuance of a February 2004 statement of the case (SOC), which found that the Veteran did not have service in Vietnam for purposes of establishing presumptive service connection for diabetes mellitus.  Therefore, the July 2003 rating decision and is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence submitted since the June 2003 rating decision pertaining to the Veteran's claimed diabetes mellitus includes an October 2007 private medical opinion noting that diabetes mellitus, type II, is a cause of hypertension and hypertension itself is a cause of diabetes mellitus, type II.  

The Veteran is currently service connected for coronary artery disease (CAD), status post myocardial infarction, with a 100 percent rating; hypertension, with a 10 percent rating; and a right elbow musculoskeletal disability and hemorrhoids, which are both rated as non-compensable.   

The October 2007 private medical opinion is new because it is not duplicative of evidence considered by the RO at the time of its June 2003 rating decision.

The October 2007 private medical opinion also clearly relates to an unestablished fact; that is, whether the Veteran's current diabetes mellitus is related to his service connected hypertension, which could be a basis of service connection under 38 C.F.R. § 3.310.  Thus, it is material.  

Likewise, the newly submitted private medical opinion is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.

Accordingly, reopening the claim of entitlement to service connection diabetes mellitus is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, to this extent only the claim, is granted.


REMAND

The Veteran seeks service connection for diabetes mellitus and has advanced several theories of entitlement.  In his substantive appeal to the Board he contends that when he was stationed in Thailand where he worked at a major aircraft repair facility for planes that were used in Vietnam.  These planes contained equipment that were exposed to Agent Orange and he worked on them, thereby being exposed to Agent Orange himself.  He also contends that his diabetes mellitus is related to his service connected disabilities.  

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is also permitted under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

A October 2007 private medical opinion notes that the primary sequela to his hypertensive cardiovascular disease is diabetes secondary both to his service in Thailand, which has been noted by the VA as a source of Agent Orange toxic exposure.  Additionally, diabetes mellitus itself is a cause of hypertension and hypertension is a cause of diabetes mellitus.  
A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty necessary to grant service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The October 2007 private medical opinion suggests that the Veteran's diabetes is a result of his hypertensive cardiovascular disease because he served in Thailand, which VA recognizes as a source of exposure to Agent Orange.  This medical opinion is largely conclusory, irrational, and unclear, because it suggests that the Veteran's current diabetes mellitus results from his cardiovascular disease because he served in Thailand and not because there is some medical causative relationship between the two diseases.  Thus, it alone cannot be a basis of service connection.  See Bloom, supra.  Furthermore, under 38 C.F.R. § 3.307(a)(6)(iii), Veterans who had service in the Republic of Vietnam during the Vietnam era, not Thailand, shall be presumed to have been exposed during such service to an herbicide agent.  See Reonal, supra.  

Because the evidence of record indicates that the Veteran has diabetes mellitus, which could be related to a service connected disability, a VA examination should be provided to determine the etiology of his current diabetes mellitus on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran's personnel records indicate that he served in Thailand from January 1969 to January 1970, and that he worked repairing airplanes and airplane equipment.  

The Board points out that the Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  See March 2003 Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

VA has also established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure for purposes of 38 C.F.R. § 3.309.  

To ensure VA has met its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded to verify whether the Veteran was actually or presumptively exposed to Agent Orange when he served in bases in Thailand.  

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his diabetes mellitus.  All indicated tests and studies should be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not caused or aggravated by the Veteran's service-connected disabilities, including hypertension and CAD.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Take all necessary steps, including those outlined in M21-1MR or contacting the Department of Defense, to determine whether the Veteran served on foreign bases in the Vietnam era that were exposed to herbicides or that he repaired or maintained airplanes that were used in the spraying of herbicides. 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


